Citation Nr: 1038807	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  03-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hypertension to include 
as secondary to diabetes mellitus.  

3.  Entitlement to service connection for peripheral vascular 
disease, claimed as secondary to diabetes mellitus.  

4.  Entitlement to an increased rating for diabetes mellitus with 
erectile dysfunction and dry eye syndrome, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959, 
and from June 1959 to October 1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions rendered by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for peripheral 
vascular disease and for hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received a request from the appellant to 
withdraw the appeal of the issue of entitlement to service 
connection for PTSD.  

2.  Diabetes mellitus results in treatment with oral hypoglycemic 
agents, restricted diet, and regulation of activities, but does 
not require use of insulin.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal in regard 
to the issue of entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).  

2.  The criteria for a rating greater than 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Issue Withdrawn On Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

As noted, in June 2010, the Veteran testified at a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  Prior to 
the hearing, the Veteran indicated his desire to withdraw the 
issues of entitlement to service connection for PTSD.  

Therefore, as the appellant has withdrawn the appeal of this 
issue, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue and it is 
dismissed.




II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the claimant in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The claim arises from disagreement with a rating following the 
grant of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as the appropriate effective date or 
disability rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service records, 
VA outpatient treatment records and identified relevant private 
treatment records.  As noted, the Veteran provided testimony 
during the hearing before the undersigned.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  

The Veteran underwent VA examinations in September and October 
2007 and February 2010.  

The report of the September 2007 and February 2010 examinations 
reflects that the examiners reviewed the Veteran's claims folder, 
his past medical history, and recorded his current complaints.  
It is unclear whether the examiner in October 2007 reviewed the 
Veteran's claims file.  Each examiner conducted an appropriate 
examination and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for decision-making 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

III.  Increased Rating For Diabetes Mellitus 

A.  Legal Criteria 

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

B.  Analysis

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).  Under that diagnostic code, a 20 
percent rating is assigned when there is evidence that diabetes 
requires the use of insulin or oral hypoglycemic agent, and a 
restricted diet.  A 40 percent evaluation is assigned for 
diabetes that requires insulin, a restricted diet, and regulation 
of activities.  A 60 percent rating is assigned when there is 
also evidence of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider plus complications that would not be 
compensable if separately evaluated. 

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  61 Fed.  
Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in Diagnostic Code 7913).  In Camacho 
v. Nicholson, 21 Vet. App. 360, 365 (2007), it was held that in 
order to show "regulation of activities" there must be medical 
evidence that it is necessary for a claimant to avoid strenuous 
occupational and recreational activities.  

In addition, a note following the rating criteria indicates that 
compensable complications from diabetes mellitus are evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  

By way of background, the Veteran was diagnosed with diabetes 
mellitus in June 2001.  In a December 2001 decision, the RO 
granted service connection and assigned an initial 20 percent 
rating.  Evidence before the RO at that time revealed that 
diabetes mellitus was managed through a restricted diet and oral 
hypoglycemic agents.  In March 2007, the RO granted service 
connection for erectile dysfunction as secondary to diabetes 
mellitus.  In addition, the RO granted entitlement to special 
monthly compensation based on loss of use of a creative organ.  
In October 2007, a VA examiner concluded that the Veteran's dry 
eyes were at least as likely as not associated with his diabetes 
mellitus.  Based on such finding, in the January 2008 rating 
decision on appeal, the RO included dry eye syndrome as a 
residual of diabetes mellitus.  The Veteran claims that a higher 
evaluation is warranted.  

The Board has reviewed the evidence of record but finds that the 
preponderance of the evidence is against the claim.  First, the 
VA and private medical treatment records indicate that the 
Veteran's diabetes mellitus is well controlled with oral 
hypoglycemic agents.  For instance, both show treatment with 
Metformin.  They do not, however, indicate that diabetes mellitus 
requires treatment with insulin.  The Veteran has submitted a 
statement from his nurse practitioner indicating that treatment 
of diabetes mellitus also requires a restricted diet and 
restriction of activities.  Specifically, she noted that the 
Veteran should limit weight bearing and highly repetitious 
exercises due to peripheral vascular disease and diabetic 
neuropathy.  

While service connection has not been granted for peripheral 
vascular disease and is the subject of the Board's remand 
directive herein, service connection is in effect for diabetic 
neuropathy.  Accordingly, the Board accepts that the Veteran's 
diabetes mellitus results in regulation of activities and a 
restricted diet.  The rating criteria for a 40 percent 
evaluation, however, also require that diabetes mellitus results 
in use of insulin.  The Court has held that the rating of 
diabetes mellitus under Diagnostic Code 7913 includes successive 
rating criteria, whereby "the evaluation of each higher 
disability rating included the criteria of each lower disability 
rating, such that if a component was not met at any one level, 
the Veteran could only be rated at the level that did not require 
the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 
156 (2009).  As such, in the absence of evidence that diabetes 
mellitus requires use of insulin, the criteria for a 40 percent 
evaluation are not met.  The February 2010 VA examination also 
noted that diabetes mellitus did not result in any hypoglycemic 
or ketoacidotic episodes or hospitalizations.  Thus, it follows 
that the criteria for a 60 percent rating or higher are also not 
met.  

In making this determination, the Board has also considered 
whether the associated residuals of erectile dysfunction or dry 
eyes warrant a separate compensable evaluation.  (The Board 
notes, in this respect, that the ratings for service-connected 
peripheral neuropathy has not been appealed to the Board and is 
not considered herein.)  The provisions of 38 C.F.R. § 4.31 
indicate that in every instance where the minimum schedular 
evaluation requires residuals and the schedule does not provide 
for a zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).

As for erectile dysfunction, 38 C.F.R. § 4.114, Diagnostic Code 
7522 provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  Here, the evidence does not approximate 
the criteria for a compensable rating.  On VA examination for 
erectile dysfunction in November 2006, for example, there was no 
evidence that diabetes resulted in any penile deformity.    

As to the dry eye condition, during the VA eye examination in 
October 2007 the examiner opined that it was as least as likely 
as not that the Veteran's peripheral neuropathy causes decreased 
sensation in the cornea, leading to a reduced blink reflex and 
subsequent dry eyes.  It is significant, however, that the 
impairment in visual acuity found on examination was not related 
to his diabetes mellitus.  The Board has reviewed the evidence of 
record and the applicable rating schedule and finds that the dry 
eyes do not warrant a separate compensable evaluation.  First, 
there is no diagnostic code that describes a disability 
manifested by dry eyes.  Nor does the condition comparable to 
disabilities of the eye that provide for a 10 percent or greater 
rating.  See generally 38 C.F.R. § 4.79.  As such, the disability 
is appropriately considered as noncompensable as a residual of 
diabetes mellitus or included in the separate 10 percent ratings 
already assigned for diabetic peripheral neuropathy affecting the 
upper extremities.  

Finally, there is no evidence that the manifestations of the 
diabetes mellitus are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008) (if comparison between the level of severity 
and symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule shows 
the schedular rating is adequate to rate the disability, no 
referral for extra-schedular rating should be made).


ORDER

The appeal of the claim of entitlement to service connection for 
PTSD is dismissed.

An increased rating in excess of 20 percent for diabetes mellitus 
is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the claims for service connection for peripheral 
vascular disease and for hypertension.  

In this respect, there remains a question as to whether the 
Veteran has a disability manifested by peripheral vascular 
disease and whether diabetes mellitus aggravates hypertension.   

He supplied a June 2010 letter from his nurse practitioner.  The 
letter indicates that the Veteran has "a diagnosis of peripheral 
vascular disease."  The letter also states that diabetes 
mellitus "contributes to his diagnosis of hypertension."  The 
letter does not include physical examination findings or test 
results documenting peripheral vascular disease.  Nor does the 
letter provide any rationale or justification for the conclusion 
that diabetes mellitus somehow contributes to the diagnosis of 
hypertension.  

With respect to medical opinions, the Court has held that "a 
medical opinion ... must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Court has also indicated that in evaluating the medical 
opinion evidence, (1) the testimony is based upon sufficient 
facts or data; (2) the testimony is the product of reliable 
principles and methods; and (3) the expert witness has applied 
the principles and methods reliably to the facts of the case.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the opinion provides little support for the conclusions 
reached.  Moreover, the evidence appears to be in conflict with 
VA examination findings in September 2007 that noted no diagnosis 
of peripheral vascular disease, and the February 2010 VA 
examination opinion that hypertension was not caused by or a 
result of diabetes mellitus.  Nevertheless, the Board is not free 
to disregard the newly submitted evidence.  Rather, at a minimum, 
the evidence raises the question of whether the Veteran has 
peripheral vascular disease or whether a relationship between 
diabetes mellitus and hypertension exists.  

As such, the Board finds that additional examination is required.  

While these matters are in remand status, the RO/AMC should 
obtain the Veteran's current VA outpatient treatment records.  

Finally, the Board notes that while these matters are being 
remanded for additional medical opinion, the Veteran is reminded 
that it remains his responsibility to submit evidence to support 
his claim.  38 U.S.C.A. § 5107(a).  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, these matters are REMANDED for the following action:

1.	Obtain a copy of the Veteran's treatment 
records from the VA medical facilities 
issued since the most recent supplemental 
statement of the case.  If any records are 
unavailable or do not appear to exist, 
please document the file to that effect.

2.	Schedule the Veteran for a VA examination 
for purposes of determining the current 
nature, extent and etiology of the claimed 
peripheral vascular disease and the 
relationship, if any, between diabetes 
mellitus and hypertension.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  A notation to the 
effect that this record review took place 
must be included in the report of the 
examiner(s).  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.  
	
The examiner should offer an opinion as to 
the following:  

a.  Does the Veteran have peripheral 
vascular disease?  If so, is it at least as 
likely as not that such is due to or 
aggravated by diabetes mellitus?  

b.  Is it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any hypertension is due to service-
connected diabetes mellitus?  

b.  Is it is at least as likely as not that 
hypertension is aggravated by service-
diabetes mellitus?

If hypertension is found to be aggravated 
by a service-connected diabetes mellitus, 
the examiner should, to the extent 
possible, describe the baseline level of 
the hypertension prior to any such 
aggravation by the service-connected 
diabetes mellitus.

3.	After completing the requested notification 
and development, and any additional 
notification and/or development deemed 
warranted, the RO/AMC should readjudicate 
the claims in light of all pertinent 
evidence and legal authority.  

4.	If the benefits sought on appeal remain 
denied, the RO/AMC must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases for 
the RO's/AMC's determinations) and afford 
them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


